GUILLOT, Justice.
Appellant appeals from an enhanced conviction for failure to stop and render aid. He was sentenced to forty years. For the reasons below, we affirm.
In his first ground of error, appellant contends that the indictment was fundamentally defective in failing to allege that appellant knew that he was involved in an accident. Appellant cites Goss v. State, *708582 S.W.2d 782, 785 (Tex.Crim.App.1979). In Goss the court of criminal appeals implied a culpable mental state for the offense of failing to stop and render aid:
that the accused had knowledge of the circumstances surrounding his conduct, i.e., had knowledge that an accident had occurred. [S]uch knowledge is an element of the offense and must be alleged in the indictment.
Goss, 582 S.W.2d at 785.
In subsequent cases, the court of criminal appeals, while not overruling Goss, has expanded the language in Goss as to “knowledge of the circumstances surrounding the conduct.” In Abrego v. State, 596 S.W.2d 891, 892 (Tex.Crim.App.1980) and Williams v. State, 600 S.W.2d 832, 833 (Tex.Crim.App.1980), the court upheld indictments for:
[Ijntentionally and knowingly failing to stop and render reasonable assistance ... it being apparent that such treatment was necessary by reason of said injuries,
as alleging the requisite culpable mental state. See also, Pryor v. State, 651 S.W.2d 22, 24 (Tex.App.—Dallas 1983, pet. ref’d).
In the present case, the indictment alleged that defendant did:
knowingly and intentionally fail to stop and render aid ... which appeared necessary by reason of the said injury received as aforesaid.
This language parallels the language in Abrego, Williams and Pryor. We therefore overrule appellant’s first ground of error.
In his last ground of error, appellant contends that the evidence was insufficient to prove the enhancement of the punishment allegations. There was no necessity to arraign the defendant on punishment because he chose to have the court assess punishment. Reed v. State, 500 S.W.2d 497 (Tex.Crim.App.1973). We overrule this ground.
Affirm.
HOWELL, J., concurs.